DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/17/2021, in which claims 16-22 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US Pub. 20220070465 A1).

Regarding claim 16, Zhu discloses an image decoding method, performed by a decoding apparatus, comprising (Zhu; Para. [0328, 353]. A video encoder/decoder method is used.): 
obtaining a Block-based Delta Pulse Code Modulation (BDPCM) flag representing whether BDPCM is applied to a current block (Zhu; Para. [0179]. A BDPCM flag is determined, wherein the flag indicates whether BDPCM is applied to a current block.); 
obtaining residual information and a BDPCM direction flag representing a prediction direction for the current block based on the BDPCM flag (Zhu; Para. [0170-173, 180]. Residual information and BDPCM direction flag are determined for a current block in accordance with a BDPCM flag.); 
deriving the prediction direction based on the BDPCM direction flag (Zhu; Para. [0180]. A prediction direction is determined in accordance with a BDPCM direction flag.); 
deriving prediction samples of the current block by performing intra prediction according to the derived prediction direction (Zhu; Para. [0170-176]. Block prediction values are determined by intra prediction in accordance with a determined prediction direction.); 
deriving residual samples of the current block based on the residual information (Zhu; Para. [0170-176]. Residual samples are determined for a current in accordance with residual information of BDPCM.); 
deriving reconstructed samples of the current block based on the prediction samples and the residual samples (Zhu; Para. [0170-175]. Reconstructed samples are determined for a current block in accordance with block prediction values and residual samples.); and 
storing an intra prediction mode of the prediction direction derived based on the BDPCM direction flag as an intra prediction mode of the current block (Zhu; Para. [0170-175]. An intra prediction direction/mode in accordance with a BDPCM direction flag is used/stored as an intra prediction mode of a current block, wherein the block prediction is done by copying in a prediction direction in an intra prediction manner.), 
wherein when a value of the BDPCM direction flag is 0, the BDPCM direction flag represents that the prediction direction for the current block is a horizontal direction (Zhu; Para. [0179-180]. For a BDPCM direction flag being 0, the prediction direction for a current block is a horizontal direction.), 
when the value of the BDPCM direction flag is 1, the BDPCM direction flag represents that the prediction direction for the current block is a vertical direction (Zhu; Para. [0179-180]. For a BDPCM direction flag being 1, the prediction direction for a current block is a vertical direction.), 
wherein when the BDPCM is applied to the current block, and the prediction direction for the current block is the vertical direction, the residual information includes syntax elements for a target residual sample of the current block (Zhu; Para. [0170-176], [0179-180]. Residual information includes at least syntax for target residual corresponding to delta information for BDPCM being used and a BDPCM direction is a vertical direction.), 
the syntax elements for the target residual sample represent a difference between a residual coefficient value of the target residual sample and a residual coefficient value of a top neighboring residual sample of the target residual sample (Zhu; Para. [0170-176], [0179-180]. A syntax for target residual corresponds to delta information, which indicates a difference between quantized residual samples and a top predictor samples neighboring  target/current residual samples in accordance with a BDPCM direction being vertical.).

Regarding claim 17, Zhu discloses the difference between the residual coefficient value of the target residual sample and the residual coefficient value of the top neighboring residual sample is derived based on the syntax elements for the target residual sample, a residual coefficient of the target residual sample is derived as the sum of the residual coefficient value of the top neighboring residual sample and the difference (Zhu; Para. [0170-176], [0179-180]. The difference between residual samples of target/current samples and top predictor samples is determined in accordance with syntax associated with delta information, wherein residual samples of target/current samples are the sum of top predictor samples and the difference.).

when the BDPCM is applied to the current block, and the prediction direction for the current block is the horizontal direction, the residual information includes the syntax elements for the target residual sample of the current block (Zhu; Para. [0170-176], [0179-180]. Residual information includes at least syntax for target residual corresponding to delta information for BDPCM being used and a BDPCM direction is a horizontal direction.),, 
the syntax elements for the target residual sample represent a difference between the residual coefficient value of the target residual sample and a residual coefficient value of a left neighboring residual sample of the target residual sample (Zhu; Para. [0170-176], [0179-180]. A syntax for target residual corresponds to delta information, which indicates a difference between quantized residual samples and a left predictor samples neighboring target/current residual samples in accordance with a BDPCM direction being horizontal.).

Regarding claim 19, Zhu discloses the difference between the residual coefficient value of the target residual sample and the residual coefficient value of the left neighboring residual sample is derived based on the syntax elements for the target residual sample, the residual coefficient of the target residual sample is derived as the sum of the residual coefficient value of the left neighboring residual sample and the difference (Zhu; Para. [0170-176], [0179-180]. The difference between residual samples of target/current samples and left predictor samples is determined in accordance with syntax associated with delta information, wherein residual samples of target/current samples are the sum of left predictor samples and the difference.).

Claims 20-21 are directed to an image encoding method, performed by an encoding apparatus comprising a sequence of processing steps that are in symmetric/reverse manner with the processing steps corresponding to the same as claimed in claims 16, 18, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable storage medium storing a bitstream including image information causing a decoding apparatus to perform an image decoding method (Zhu; Para. [0419-420]. Coding system include memory, software and processors for performing coding steps.), the image decoding method comprising a sequence of processing steps corresponding to the same as claimed in claim 16, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US Pub. 20220060710 A1) teaches a video coding system that performs intra prediction and residual coding using BDPCM.
Zhang (US Pub. 20220046253 A1) teaches a video coding system that perform BDPCM to a current coding unit and all color component of the unit.
Koo (US Pub. 20220038698 A1) teaches a video coding system that derives quantized transform coefficients on the basis of BDPCM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/ALBERT KIR/Primary Examiner, Art Unit 2485